Hammond, J.,
delivered the opinion of the Court.
This application for leave to appeal from a refusal to issue a writ of habeas corpus must be denied. Relief was sought from a Judge of the Supreme Bench of Baltimore City on the ground ■ that the refusal of the Circuit Court of Wicomico County to grant bail was arbitrary and capricious, pending an appeal to this: Court from its judgment imposing consecutive sentences on two counts of an indictment. The application for leave to appeal-has.become moot, since in Williams v. State, 205 Md. 470, We affirmed the judgment and sentence of the Circuit Court for Wicomico County.

Application denied, with costs.